DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21, 25, 29, 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 25 which recite: :the transmission and/or reception circuitry is configured to transmit, to an Access and Mobility Management Function (AMF), a NAS message including a Data Network Name (DNN) corresponding to a Data Network (DN) in a PDU Session Establishment procedure, and the DNN is received in a Registration Accept message in a Registration procedure.” The UE transmits a message to an AMF comprising a DNN, the DNN is received in a Registration Accept message. Is the DNN initially received in a Registration Accept message and then transmitted to an AMF or Is the AMF the receiver of the UE transmitted message, the message being a “Registration Accept” message. It is unclear how either would be possible as the instant application supports PDU establishment as part of Registration request signaling therefore the UE would transmit a “registration request” message to the network comprising the PDU establishment information including a DNN which would be received by an AMF. Further it is unclear how a UE could receive a “Registration Accept” message comprising the DNN and then transmit this to an AMF in a PDU establishment procedure as the UE would need to configure its destination data network.
Regarding claims 29 and 33 which recite: :the transmission and/or reception circuitry is configured to transmit, to an Access and Mobility Management Function (AMF), a NAS message including a Data Network Name (DNN) corresponding to a Data Network (DN) in a PDU Session Establishment procedure, and the DNN is received in a Registration Accept message in a Registration procedure.” The UE transmits a message to an AMF comprising a DNN, the DNN is received in a Registration Accept message. Is the DNN initially received in a Registration Accept message and then transmitted to an AMF or Is the AMF the receiver of the UE transmitted message, the message being a “Registration Accept” message. It is unclear how either would be possible as the instant application supports PDU establishment as part of Registration request signaling therefore the UE would transmit a “registration request” message to the network comprising the PDU establishment information including a DNN which would be received by an AMF. Further it is unclear how a UE could receive a “Registration Accept” message comprising the DNN and then transmit this to an AMF in a PDU establishment procedure as the UE would need to configure its destination data network.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 - 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic et al. (US Publication 2018/0227873) disclosed in prov. 62/455,380.
Regarding claims 21 and 25 Lee teaches an method and a User Equipment (UE) comprising: transmission and/or reception circuitry; and a controller, (i.e. fig. 8 shows a computing system comprising processor, memory and transceiver for implementing methods and instructions disclosed; see paragraphs 161)	
 	wherein the transmission and/or reception circuitry is configured to transmit, to an Access and Mobility Management Function (AMF), a NAS message including a Data Network Name (DNN) corresponding to a Data Network (DN) in a PDU Session Establishment procedure, (i.e. figs, 6a show a UE may transmit a PDU session establishment request message, including an DNN (domain network name), to an AMF; see paragraph 92, 93) and 

Regarding claims 22 and 26 Lee teaches the UE according to claim 21, wherein the controller is configured not to establish a PDU Session to the DN in the Registration procedure. (i.e. the DN of the DNN is an apparatus parameter indicating the information to establish a PDU session in order to access a network service, in this case an access point to the data network providing the service; see paragraph 43, 44)
Regarding claims 23 and 27 Lee teaches The UE according to claim 21, wherein the DN is a Local DN. (i.e. the DN of the DNN is an apparatus parameter indicating the information to establish a PDU session in order to access a network service, it can be based on local policy; see paragraphs 157, 158)
Regarding claims 24 and 28 Lee teaches the UE according to claim 21, wherein the DN is a DN that is accessible by the UE only in specific locations. (i.e. the DN of the DNN is an apparatus parameter indicating the information to establish a PDU session in order to access a network service, in this case an access point to the data network providing the service. Also as part of PDU session 
Regarding claims 29 and 33 Lee teaches an method and an Access and Mobility Management Function (AMF) comprising: transmission and/or reception circuitry; and a controller(i.e. fig. 8 shows a computing system comprising processor, memory and transceiver for implementing methods and instructions disclosed; see paragraphs 161)	 wherein
 	the transmission and/or reception circuitry is configured to receive, from a User Equipment (UE), a NAS message including a Data Network Name (DNN) corresponding to a Data Network (DN) in a PDU Session Establishment procedure, (i.e. figs, 6a show a UE may transmit a PDU session establishment request message, including an DNN (domain network name), to an AMF; see paragraph 92, 93) and
 	the DNN is transmitted in a Registration Accept message in a Registration procedure. (i.e. figs. 6a shows the PDU session establishment message, including the DNN, may be piggybacked on a registration procedure; see paragraphs 89, 93, 118)
Regarding claims 30 and 34 Lee teaches the AMF according to claim 29, wherein the controller is configured not to establish a PDU Session to the DN in 
Regarding claims 31 and 35 Lee teaches The AMF according to claim 29, wherein the DN is a Local DN. (i.e. the DN of the DNN is an apparatus parameter indicating the information to establish a PDU session in order to access a network service, it can be based on local policy; see paragraphs 157, 158)
Regarding claims 32 and 36 Lee teaches the AMF according to claim 29, wherein the DN is a DN that is accessible by the UE only in specific locations. (i.e. the DN of the DNN is an apparatus parameter indicating the information to establish a PDU session in order to access a network service, in this case an access point to the data network providing the service. Also as part of PDU session establishment is location parameters; see paragraph 43, 44; see also 8, 57 (providing location updates), 98 (location parameters))
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 2, 2021Primary Examiner, Art Unit 2471